Citation Nr: 0948553	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-33 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right upper 
extremity peripheral neuropathy, claimed as secondary to 
diabetes mellitus.

2.  Entitlement to service connection for left upper 
extremity peripheral neuropathy, claimed as secondary to 
diabetes mellitus.  

3.  Entitlement to service connection for hypertension, to 
include as secondary herbicide exposure and to diabetes 
mellitus.

4.  Entitlement to service connection for heart disease, to 
include as secondary to herbicide exposure and to diabetes 
mellitus.

5.  Entitlement to service connection for kidney stones, to 
include as secondary to diabetes mellitus.

6.  Entitlement to service connection for a renal cyst, 
claimed as secondary to diabetes mellitus.

7.  Entitlement to special monthly compensation for loss of 
use of a creative organ based on erectile dysfunction 
secondary to diabetes mellitus.

8.  Entitlement to service connection for ear disease.

9.  Entitlement to service connection for right ear hearing 
loss hearing loss disability.

10.  Entitlement to service connection for left ear hearing 
loss disability.

11.  Entitlement to service connection for arthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issues of entitlement to service connection for 
peripheral neuropathy of the upper extremities, left ear 
hearing loss disability, and ear disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. § 1116, the Department 
of Veterans Affairs (VA) will issue regulations through 
notice and comment rule-making procedures to establish the 
new presumptions of service connection for those diseases.  
Those regulations will take effect on that date that a final 
rule is published in the Federal Register.  Until that time, 
VA does not have authority to establish service connection 
and award benefits based upon the planned new presumptions.  
On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  As this appeal contains at least two claims 
that may be affected by these new presumptions, the Board 
must stay action on these matters in accordance with the 
Secretary's stay.  Specifically, the issues of entitlement to 
service connection for heart disease and hypertension as 
secondary to herbicide exposure are subject to the stay and 
will not be decided at this time.  Once the planned final 
regulations are published, the adjudication of any case or 
claim that has been stayed will be resumed.  


FINDINGS OF FACT

1.  Kidney stones are unrelated to the service-connected 
diabetes mellitus.

2.  A renal cyst is unrelated to the service-connected 
diabetes mellitus.

3.  Erectile dysfunction is aggravated by the service-
connected diabetes mellitus.

4.  Right ear hearing loss was not manifest in service and is 
unrelated to service.

5.  Arthritis of the right knee was not manifest in service 
or within one year of discharge; current arthritis of the 
right knee is unrelated to service.


CONCLUSIONS OF LAW

1.  Kidney stones are not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).

2.  A renal cyst is not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).

3.  Erectile dysfunction is proximately due to service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).

4.  The criteria for entitlement to special monthly 
compensation for erectile dysfunction have been met.  38 
U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.350 (2009).

5.  Right ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009).

6.  Arthritis of the right knee was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in August 2003 discussed the evidence 
necessary to support a claim of entitlement to service 
connection.  The Veteran was asked to identify or submit 
evidence supportive of his claim, to include evidence showing 
exposure to herbicides in service.  The evidence of record 
was listed and the Veteran was told how VA would further 
assist him in obtaining relevant evidence.

An October 2006 letter advised the Veteran of the evidence 
necessary to support a claim of entitlement to service 
connection on a secondary basis.  This letter also discussed 
the manner in which VA determines disability ratings and 
effective dates.  The evidence of record was listed.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record, to include records from the 
Social Security Administration.  VA examinations were carried 
out, and the Board finds that they were adequate in that they 
were conducted by neutral, skilled providers who reviewed the 
record, interviewed the Veteran, and performed appropriate 
physical examinations prior to providing their conclusions.  
The Veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the Veteran has 
not alleged that his claimed disabilities are the result of 
combat.  Thus, he is not entitled to application of the 
combat provisions of 38 U.S.C.A. § 1154(b) (West 2002).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service connection for arthritis, diseases of the central 
nervous system may be granted if manifest to a compensable 
degree within one year of active service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 
3.307, 3.309 (2009).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability. 38 C.F.R. § 3.310 (2009).  This 
includes disability made chronically worse by service- 
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).   
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claims were filed 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

		Kidney Stones and Renal Cyst

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the Veteran's 
renal functioning.  

Private medical records show that the Veteran presented with 
kidney pain in October 1995.  The assessment was urinary 
tract infection versus epididymitis.  

An assessment of diabetes mellitus is first shown in February 
2002.  

A February 2002 private emergency room record indicates that 
the Veteran presented with hematuria and left side pain.  An 
intravenous pyelogram indicated obstruction of the left 
kidney with no definite stone.  The impression was possible 
left ureteral calculus.  A subsequent February 2002 record by 
the Veteran's private physician indicates left distal 
ureteral calculus.  In March 2002 the Veteran reported that 
he had passed the stone.  

The report of a December 2006 MRI indicates a simple cyst in 
the lower pole of the left kidney.

In April 2008 a VA examiner concluded that the Veteran's 
renal cyst was not related to his diabetes.  He noted that a 
simple renal cyst was seen on several imaging studies as 
early as 2003 but that approximately half of people over 50 
years of age would have one or  more renal cysts.  He 
indicated that most of these cysts were single benign cysts 
requiring no further work-up and were often found 
incidentally during imaging for different problems, as in the 
Veteran's case.  He stated that following a review of the 
literature, he was unable to find any study clearly linking 
simple renal cysts to diabetes.  

Having reviewed the evidence pertaining to these claims, the 
Board has determined that service connection is not 
warranted.  In this regard, while there is evidence of 
diabetes mellitus for which the Veteran is in receipt of 
service-connected disability benefits, the Veteran has 
neither produced nor identified evidence showing that the 
service-connected diabetes mellitus either caused or 
aggravated the claimed kidney stones or renal cyst.  

With respect to the renal cyst, a VA examiner has concluded 
that the claimed disability is not related to the service-
connected diabetes.  This examiner provided a reasoned 
opinion, based on complete review of the record, interview, 
review of the literature, and examination.  In assigning high 
probative value to this opinion, the Board notes that the 
examiner reviewed the claims file, specifically discussed 
evidence contained in the claims file, obtained a history 
from the Veteran, conducted a review of applicable 
literature, and conducted a complete examination.  There is 
no indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant fact.  Therefore, the Board finds the VA examiner's 
opinion to be of significant probative value.  Absent 
competent evidence showing that kidney stones and a renal 
cyst are related to the Veteran's diabetes mellitus, service 
connection on a secondary basis must be denied.

The Board has considered the Veteran's statements concerning 
the etiology of these claimed disabilities.  The Veteran is 
certainly competent to report the onset of symptoms and the 
circumstances surrounding such.  However, the Board finds 
that the Veteran is not competent to state whether kidney 
stones and renal cysts are related either to service or to 
his service-connected diabetes mellitus.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the etiology of these claimed 
disabilities is far too complex a medical question to lend 
itself to the opinion of a layperson.  

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
kidney stones and a renal cyst, and there is no doubt to be 
resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert.	
	
        Erectile Dysfunction

Private treatment records indicate an assessment of impotency 
in April 1996.  The provider noted that it was thought to be 
related to the Veteran's blood pressure medications.  
Impotency was again noted in November 1997.  The provider 
noted that the Veteran did not want to be switched off of 
Tenormin because it was controlling his blood pressure.  

An assessment of diabetes mellitus is first shown in February 
2002.  A March 2002 nutrition consultation record indicates 
possible diabetes mellitus.  

In November 2003, a VA examiner indicated that erectile 
dysfunction could be due to microvascular decrease in the 
nerves in the pelvic area and lead to dysfunction.  She noted 
that the atherosclerotic changes in the Veteran were likely 
multifactorial.

In April 2008, a VA examiner concluded that while the 
evidence pointed away from the Veteran's diabetes being the 
main underlying cause of his erectile dysfunction, diabetes 
was likely adding to the problem and would continue to worsen 
it in the future.  

Upon careful consideration of the evidence pertaining to this 
claim, the Board finds that service connection for erectile 
dysfunction is warranted.  While a VA examiner has concluded 
that erectile dysfunction was not caused by diabetes 
mellitus, he determined that diabetes had aggravated the pre-
existing erectile dysfunction, and would likely continue to 
worsen the claimed disability.  This examiner provided a 
reasoned opinion, based on complete review of the record, 
interview, and examination.  In assigning high probative 
value to this opinion, the Board notes that the examiner 
reviewed the claims file, specifically discussed evidence 
contained in the claims file, obtained a history from the 
Veteran, and conducted a complete examination.  There is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant fact.  Therefore, the Board finds the VA examiner's 
opinion to be of significant probative value, and that 
service connection for aggravation of the Veteran's erectile 
dysfunction is warranted.

In light of the grant of entitlement to service connection 
for erectile dysfunction, the Board also finds that special 
monthly compensation for this disability is in order.  See 38 
U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).

	Right Ear Hearing Loss Disability

Service treatment records indicate that on enlistment 
examination in May 1962, hearing acuity was measured as 15/15 
bilaterally with spoken voice testing.  These records also 
include the report of an audiogram conducted in May 1962.  
The results of the test were not recited in narrative form.  

In December 1963, puretone thresholds on audiometric testing 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
25
20
LEFT
30
25
25
25
30

(Note:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI). In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards.)

On discharge examination in June 1965, the following puretone 
thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
10
10
15
LEFT
25
20
20
25
50

A VA treatment record dated in August 2002 indicates the 
Veteran's report of a decrease in his right ear hearing for 
six to eight weeks.  He denied any significant history of 
middle ear disease, pain, drainage, dizziness, or balance 
problems.  Audiometric testing revealed mild to moderately 
severe conductive hearing loss bilaterally from 250 to 8000 
Hertz.  The Veteran's functional hearing was noted to be 
excellent.  The provider noted that tympanometry did not 
indicate a middle ear pathology on the left but a possible 
pathology on the right, with decreased compliance in 
comparison to the left.  

During an appointment at a VA otolaryngology clinic in 
December 2002, the Veteran reported onset of right sided 
hearing loss four months previously.  

On VA audiological examination in August 2003, the Veteran 
complained of hearing loss in his left ear.  He reported that 
he had a hole in his left eardrum, and had undergone two 
graft surgeries to close the tympanic membrane.  He stated 
that he was an aircraft electrician in the Air Force.  He 
denied occupational or recreational noise exposure following 
service.  Audiometric testing revealed the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
30
LEFT
30
30
25
50
65

Speech recognition scores were 100 percent on the right and 
92 percent on the left.  The examiner noted that she had 
reviewed the service medical records and that audiogram in 
May 1962 had shown normal bilateral hearing through 6000 
Hertz.  She also noted that audiogram in June 1965 showed a 
moderate level of hearing loss at 4000 Hertz and above.  

A re-dictated examination report by the August 2003 examiner 
indicated that an audiogram from May 1962 showed normal 
hearing on the left with a mild-to-moderate loss at 4000 
through 6000 Hertz on the right.  She noted that audiogram in 
December 1963 revealed a moderate level of loss at 4000 Hertz 
on the left with normal hearing on the right, and that on 
discharge in 1965 a moderate level of loss at 4000 Hertz was 
shown, with normal hearing on the right.  She opined that it 
would seem likely, given the fact that the left ear hearing 
loss at 4000 Hertz had been documented on all other tests 
with normal hearing on the right, that perhaps the ears were 
inverted on the 1962 audiogram.  

An additional VA audiological examination was carried out in 
April 2008.  The Veteran's in-service noise exposure history 
was reviewed.  The Veteran denied any significant 
occupational or recreational noise exposure following 
service.  That examiner noted a history of surgery for 
chronic otitis media in the early 1990s, ne to repair a  hold 
in the left tympanic membrane and another for ossicular 
reconstruction.  She also noted that a right pressure 
equalization tube was placed in 2003.  Audiometric testing 
revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
50
LEFT
35
35
35
60
70

Speech recognition scores were 92 percent bilaterally.  Bone 
conduction testing indicated a sensorineural type hearing 
loss on the right and a conductive type on the left.  
Impedance on the right was within normal limits, and was not 
conducted on the left due to the history of tympanic membrane 
surgical repair.  The diagnoses were mild to moderate 
sensorineural hearing loss on the right and mild to severe 
conductive hearing loss on the left.  The examiner opined 
that the current hearing loss was less likely than not caused 
by or a result of military noise exposure.  She noted that on 
service discharge in 1965, hearing was normal on the right 
through 4000 Hertz.  She noted that examination in 1963 had 
shown a moderate level, high frequency hearing loss on the 
left with normal hearing on the right.  Finally, she noted 
that on enlistment, a mild-moderate, high frequency hearing 
loss at 4000 to 6000 Hertz was noted on the right, with 
normal hearing on the left.  She concluded that it was likely 
that the ears were inverted on the enlistment examination 
since the two following tests showed the left ear having 
hearing loss while the right ear demonstrated completely 
normal hearing.  She stated that on the current audio 
examination, the Veteran demonstrated normal hearing on the 
right through 2000 Hertz with a mild to moderate 
sensorineural hearing loss at 3000 to 8000 Hertz.  She 
pointed out that the Veteran separated from service with 
completely normal hearing on the right.  She concluded that 
the majority of the current right ear hearing loss at 3000 
Hertz and above developed after 2003.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2008).

The Board notes that in Hensley v. Brown, 5 Vet. App. 155, 
159 (1993), the Court observed that the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  
		
Having fully reviewed the evidence pertaining to this claim, 
the Board concludes that service connection for right ear 
hearing loss is not warranted.  In this regard, the Board 
notes that the record demonstrates that hearing loss was not 
present in service or for many years thereafter.  Moreover, a 
VA examiner has concluded that the right ear hearing loss is 
not related to noise exposure in service.  This examiner 
provided a reasoned opinion, based on complete review of the 
record, interview, and examination.  In assigning high 
probative value to this opinion, the Board notes that the 
examiner reviewed the claims file, specifically discussed 
evidence contained in the claims file, obtained a history 
from the Veteran, and conducted a complete examination.  
There is no indication that the VA examiner was not fully 
aware of the Veteran's past medical history or that he 
misstated any relevant fact.  Therefore, the Board finds the 
VA examiner's opinion to be of significant probative value.  
Moreover, in the course of seeking treatment for hearing 
loss, the Veteran reported in August 2002 that he had 
experienced a decrease in right ear hearing for a matter of 
weeks.  He did not otherwise report difficulty with his right 
ear hearing acuity prior to that time.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service.  While the record 
demonstrates a current diagnosis relating to the Veteran's 
right ear hearing acuity, it does not contain competent 
evidence which relates this claimed disability to any injury 
or disease in service.  The Board finds that the negative 
record for many years following service is more probative 
than the Veteran's more recent statements alleging a 
relationship to service.  Moreover, the specific question of 
whether the currently right ear hearing loss is related to 
service is a complex medical issue that is beyond the realm 
of a layman's competence.  Jandreau.  In summary, the 
evidence establishes a remote, post-service onset of the 
current right ear hearing loss, and service connection is not 
warranted.

The preponderance of the evidence is against the Veteran's 
claim, and the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert.	

	Right Knee Arthritis

Service treatment records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to the Veteran's 
right knee.  On discharge examination in 1965, his lower 
extremities were normal.  

A VA X-ray report dated in August 2003 indicates moderate 
osteoarthritis of the right knee, with no fracture of bone 
destruction.

An April 2006 letter from A.G.B., M.D. indicates that the 
Veteran was under his care for conditions to include 
arthritis of the right knee.

In an October 2006 statement, the Veteran indicated that his 
knee was hurt while he was in Vietnam.  He indicated that 
during an alert, someone landed against his right knee while 
getting into a bunker.  He stated that his knee was very 
tender for a few days and then it seemed to get better.  He 
noted that he never went to sick call because they were very 
busy during that time and short on people.  

Upon review of the record, the Board finds that service 
connection for arthritis of the right knee is not warranted.  
As noted, the service treatment records are completely 
negative for any diagnosis, complaint, or abnormal finding 
pertaining to the Veteran's right knee.  Although the Veteran 
has stated that his knee was injured during an alert, he 
specifically indicated that he did not seek treatment during 
service.  He has not alleged continuity of symptomatology.  
Moreover, the first evidence showing any abnormality of the 
Veteran's right knee dates to August 2003, many years 
following service.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service.  While the record 
demonstrates a current diagnosis relating to the Veteran's 
right knee, it does not contain competent evidence which 
relates this claimed disability to any injury or disease in 
service.  The Board finds that the negative record for many 
years following service is more probative than the Veteran's 
more recent statements alleging a relationship to service.  
Moreover, the specific question of whether the currently 
diagnosed right knee disability is related to service is a 
complex medical issue that is beyond the realm of a layman's 
competence.  Jandreau.  

In summary, the evidence points to a remote, post-service 
onset of this claimed disability.  There is a remarkable lack 
of credible evidence of pathology or treatment in proximity 
to service or within many years of separation.  In this 
regard, the Board has considered the record and the Veteran's 
lay assertions.  However, the most probative evidence 
consists of the negative physical examination report at 
separation, as well as the absence of complaints or treatment 
for many years following discharge.  Absent credible or 
competent evidence relating this disability to service, the 
claim of entitlement to service connection must be denied.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert.	

ORDER

Entitlement to service connection for kidney stones is 
denied.

Entitlement to service connection for a renal cyst is denied.

Entitlement to service connection for erectile dysfunction is 
granted.  

Entitlement to special monthly compensation for loss of use 
of a creative organ is granted.

Entitlement to service connection for right ear hearing loss 
disability is denied.

Entitlement to service connection for arthritis of the right 
knee is denied.


REMAND

On VA examination in August 2003, the Veteran reported 
tingling of his hands on awaking.  The examiner noted that 
nerve conduction studies were normal, and did not render a 
diagnosis.  However, the Veteran has continued to complain of 
neurological symptoms related to his upper extremities.  In 
light of his diagnosis with diabetes mellitus and his 
continued complaints, the Board has concluded that an 
additional examination is warranted to determine whether 
there is a current diagnosis of peripheral neuropathy 
associated with the Veteran's diabetes mellitus.  

The Veteran underwent a VA ear disease examination in 
November 2003.  He reported a long history of hearing loss, 
greater in the left ear.  He indicated multiple surgeries on 
the left ear and a history of serous otitis media on the 
right with a history of pressure equalization tubes.  
Following physical examination, the examiner concluded that 
the Veteran's difficulties with ear disease all seemed to 
stem from incidents occurring after service and that appeared 
to be related to his time in service.  The examiner did not 
support this conclusion with any rationale or discussion of 
supportive evidence.  Moreover, while he stated that ear 
disease seemed to stem from incidents that occurred following 
service, he nevertheless suggested that ear disease was 
related to service.  As such, the examination report contains 
conflicting conclusions, and clarification must be sought.

The record indicates that the Veteran had left ear hearing 
loss on enlistment in May 1962.  In order for service 
connection to be granted for a preexisting condition, the 
evidence must show that the underlying disability underwent 
an increase in severity during service.  A preexisting injury 
or disease will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  The Board notes that while the Veteran's left ear 
hearing acuity was noted to be decreased at 4000 Hertz, with 
puretone thresholds of 30 decibels in 1963 and 50 decibels in 
1965, it is unclear whether the increase in hearing loss at 
4000 Hertz is significant, and whether it shows an increase 
in disability beyond natural progress.  Therefore, an opinion 
should be sought.

In light of the above discussion, the Board has determined 
that additional development of the record is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine whether he has 
peripheral neuropathy of the upper 
extremities, and if so, its etiology.  
All necessary testing should be carried 
out in conjunction with this examination, 
the results of which should be reported 
in detail.  The claims file and a copy of 
this remand should be provided to the 
examiner for review.  

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
present peripheral neuropathy of the 
upper extremities is related to his 
service-connected diabetes mellitus.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Return the file to the November 2003 
VA examiner, if available, for 
clarification of his opinion regarding 
the etiology of the Veteran's ear 
disease.  Specifically, the examiner 
should be asked to clarify the apparent 
internal conflict in his statement that 
the Veteran's difficulties with ear 
disease all seemed to stem from incidents 
occurring after service and that appeared 
to be related to his time in service.  
The examiner should provide the complete 
rationale for his conclusions.

If the November 2003 examiner is 
unavailable, an additional examination 
should be scheduled to address the above 
questions.

3.  Schedule the Veteran for a VA 
audiological examination to determine 
whether the Veteran's left ear hearing 
loss clearly preexisted service, and if 
so, whether it was aggravated thereby.  

Upon examination, interview of the 
Veteran, and review of the entire claims 
folder, the examiner should provide an 
opinion regarding whether left ear 
hearing loss clearly and unmistakably 
preexisted service.  With respect to any 
manifestations of left ear hearing loss 
that the examiner believes clearly and 
unmistakably preexisted service, the 
examiner should provide an opinion 
regarding whether preexisting left ear 
hearing loss underwent a chronic and 
permanent increase in severity during or 
as a result of service that would be 
beyond the normal progression of the 
disorder.  If the opinion is that left 
ear hearing loss did not undergo such an 
increase, the examiner should state 
whether is it clear and unmistakable that 
it did not.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

5.  Readjudicate the Veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


